CRH


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                             X


 UNITED STATES OF AMERICA
                                                         ORDER
          - against
                                                         Docket No. 11 CR 154(NGG)
 lANI TASSEV


                          Defendant.


                                             X




                Upon the application of RICHARD P. DONOGHUE, United States Attorney for
                      N




the Eastern District ofNew York,by Assistant United States Attorney Craig R.Heeren,it is hereby

                ORDERED that the indictment be dismissed without prejudice as to defendant lani

Tassev.




Dated:      Brooklyn,New York
            April    2019
                                                 s/Nicholas G. Garaufis

                                            THE^ONORABLENICHOLA^G.GARAUFIS
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF NEW YORK
